Citation Nr: 1642944	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service connected bilateral external otitis.

3.  Entitlement to an increased rating for pulmonary nodule, coin lesion, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for external otitis, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to July 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in June 2010 and September 2012; statements of the case were issued in October 2013 and November 2012; and substantive appeals were received in December 2012 and October 2013.   

The Veteran requested to testify at a Board hearing.  A hearing was scheduled for November 2014.  The Veteran failed to report or provide good cause for her failure to report.  

The issues of entitlement to service connection for bilateral hearing loss and a psychiatric disability; entitlement to increased ratings for pulmonary nodule and external otitis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In April 2008, the Board denied the Veteran's service connection claim for an acquired psychiatric disability, to include depressive neurosis.

2.  Certain evidence received since the April 2008 Board decision is neither cumulative nor redundant of the evidence of record at the time of the April 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The April 2008 Board decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

2.  Evidence received since the April 2008 Board decision is new and material; accordingly, the claim for service connection for a psychiatric disability, to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for an acquired psychiatric disability was denied by way of an April 2008 Board decision.  The decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  

The evidence on record at the time of the April 2008 denial included service treatment records and post-service clinical reports.  As indicated in those records, during service the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  In April 1978, she was seen by a crisis team for depression and intoxication.  A June 1978 psychiatric evaluation reflected a diagnosis of occupational maladjustment.  It was recommended that the Veteran be cleared for appropriate administrative action, including military separation. On separation examination in July 1978, her psychiatric system was clinically normal.  On the accompanying medical history report, she reported a history of frequent trouble sleeping, nervous trouble, depression and excessive worry.

Following service, records dated in 1979 reflect treatment for depression.   
Questionable inadequate personality affect was noted. The diagnosis was depression secondary to situational reaction.  The examiner noted that her present condition may have been the result of situational disturbances causing stress and could be aggravated by ambivalent feelings about her hysterectomy in 1977. 

On VA special psychiatric examination in July 1979, the diagnosis was depressive neurosis in an individual who seemed to have a basic underlying personality disorder. 

During a March 1998 VA gynecological examination, it was noted that the Veteran was being treated for depression, cannabis abuse, gastritis, chronic hepatitis C, and cervical spinal stenosis. 

VA medical records dated June 1995 to February 1999 essentially showed that the Veteran was diagnosed with a several conditions, including hepatitis C, depressive disorder, manic symptoms and bipolar disorder.  A March 1997 record reflects that her psychiatric history included prior inpatient treatment for drug abuse.  It was noted that she had used speed, marijuana, heroin, cocaine, LSD and drank alcohol heavily.  She said that she discontinued the use of marijuana and codeine.  A November 1997 occupational therapy note reveals that the Veteran was seen due to a suicide attempt secondary to problems with her boyfriend. 

On VA mental disorders examination in April 1999, the diagnoses included active marijuana abuse, daily, with disturbance of mood and substance-dependent personality traits, hysteriform personality.  Her Global Assessment of Functioning (GAF) score was 55.  The examiner stated that he had reviewed the Veteran's claims file and service medical records. It was noted that it was not at least as likely as not that the Veteran had a current disorder, to include a depressive neurosis, which originated in service.  The examiner related that it was possible that if she discontinued her marijuana use a form of depression might ensue; however, such an opinion would remain highly speculative.  The examiner added that her emotional lability, apparent incapacity to focus her attention and to speak in an organized manner, her lack of insight, as well as her basic prolonged immaturity obliterated any other psychiatric syndrome of subtler origin.  It was noted that while a pan-hysterectomy was a profound event for any woman, there was no anatomical or physiological explanation for the connection of that stressful experience with her current voluntary use of marijuana and general state of pathological excitation.

In an October 2000 VA addendum opinion, the examiner stated that his review of the recently submitted evidence in the file did not change his prior opinions expressed in the April 1999 report.

In July 2004 the Veteran was admitted for inpatient psychiatric care.  Her diagnoses were bipolar disorder versus substance induced mood disorder, as well as personality disorder not otherwise specified, by history.  

VA records dated in 2005 show prescriptions for medication to control depression.  Records in 2006 contain her report of an in-service sexual assault.

An August 2007 VA examination diagnosed bipolar disorder, PTSD and polysubstance abuse.  The examiner found it at least as likely as not that an reported in-service sexual assault exacerbated her psychiatric conditions.   

In denying the claim in April 2008, the Board found that the weight of the evidence was against a relationship between a current psychiatric disability and active service.  Since that time, a July 2013 VA examination report has been added to the record in which the examiner opined that she has PTSD symptoms that are due to the alleged in-service assaults.    

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the most recent positive nexus opinion constitutes new and material evidence as it tends to support an unestablished element of the claim.
Accordingly, the claim of entitlement to service connection for a psychiatric disability, to include PTSD is reopened.   


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a psychiatric disability, to include PTSD, is granted.


REMAND

PTSD

As noted above, the Veteran has reported that her PTSD is due to military sexual trauma.  She underwent a VA examination in July 2013 and the examiner opined that it was as likely as not that her PTSD symptoms are due to the alleged trauma.  However, the examiner noted that the trauma itself had not been verified.  The examiner stated that the Veteran had behavioral changes and excessive drinking after the assaults occurred.  However, this conclusion does not satisfy the in-service incurrence element of the claim because the examiner identified the assault as having occurred in 1981; the Veteran in this case separated from service in 1978.  As it appears there may be additional Reserve records outstanding these should be requested.

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304 (f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107 (b). 

The Board notes that the RO sent VCAA notice to the Veteran in February 2009 and June 2009.  However, neither of these communications fully informed the Veteran that evidence (including lay statements) of behavioral changes during service would serve to support her contention of an in-service stressor.  The RO should re-issue VCAA notice pursuant to 38 C.F.R. § 3.304 (f), which includes notification that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her claimed in-service stressor(s). 




Hearing loss

The Veteran has claimed entitlement to service connection for hearing loss, to include as secondary to service connected external otitis.  She underwent a VA examination in October 2010.  The VA examiner opined that the hearing loss was less likely than not due to exposure to excessive noise.  The examiner did not render an opinion with regard to secondary service connection.  The Board finds that the claim must be remanded for an examination and opinion that addresses secondary service connection.  

Pulmonary nodules, external otitis

The most recent VA examinations regarding these disabilities occurred approximately six years ago (October 2010 and November 2010).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In her December 2012 substantive appeal, the Veteran stated that each of these disabilities is getting worse.  Moreover, she specifically requested to be scheduled for VA examinations.  Consequently, the Board finds that VA examinations are warranted in order to determine the current severity of the disabilities.    

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render her unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.   Attempt to verify any periods of Reserve service following the Veteran's tour of active duty ending July 1978.  Obtain all records associated with such service and identify all dates of active duty for training (ACDUTRA) and inactive duty training (IDT).  

2.  The RO should provide the Veteran and her representative with appropriate notice pursuant to 38 C.F.R. § 3.304 (f), which includes notification that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her claimed in-service stressor. 

She should thereafter be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

3.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the Veteran's hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused by, or aggravated by, her service connected external otitis.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

4.  The RO should schedule the Veteran for VA examination for the purpose of determining the current severity of pulmonary nodules and her external otitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


